Citation Nr: 1818729	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection status-post right knee arthroscopic surgery (right knee disability).

2.  Entitlement to service connection for lumbar strain with degenerative disk disease (DDD) and bulging discs. 

3.  Entitlement to service connection for right shoulder tendonitis with torn rotator cuff.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to an initial rating in excess of 10 percent prior to July 24, 2017, and in excess of 50 percent from that date for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to August 1992, October 2003 to February 2005, and from February 2009 to February 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, January 2012, and February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2011 rating decision granted service connection for PTSD and awarded an initial rating of 10 percent from February 24, 2010 (one day after separation from service).  In the January 2012 rating decision, the RO denied service connection for lumbar strain with DDD, status-post right knee arthroscopic surgery, and right shoulder with torn rotator cuff.  The February 2014 rating decision denied service connection for sleep apnea.  The Veteran timely appealed.

In an August 2017 rating decision, the RO awarded an increased 70 percent for PTSD, effective from July 24, 2017.  This created a staged rating as indicated on the title page.  As the Veteran has not expressed satisfaction with the higher rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained below, the issue of entitlement to TDIU has been raised by the record in conjunction with his claim for an initial higher rating for PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.  

The issues of service connection for back, right shoulder, and obstructive sleep apnea disabilities, and higher ratings for PTSD are addressed in the decision below.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  During the October 2017 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a service connection for a right knee disability. 

2.  The evidence is approximately evenly balanced as to whether the Veteran's right shoulder disability is related to service.

3.  The evidence is approximately evenly balanced as to whether the Veteran's obstructive sleep apnea is related to service.

4.  The evidence is at least evenly balanced as to whether the Veteran's pre-existing back disability was aggravated during service.

5.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected PTSD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to a service connection for a right knee disability have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for right shoulder tendonitis and rotator cuff tear are met.  38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a back disability on an aggravation basis are met.  38 U.S.C. §§ 1110, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's STRs from June 1992 to August 1992 were determined to be unavailable.  The Board notes that records from the Veteran's second period of service from October 2003 to February 2005 were not associated with the record, however, in light of the Veteran's contention that his back problem started after his second period of service, but prior to his final period of service from February 2009 to February 2010, and that it was aggravated thereby, such records are not necessary.  Further, as detailed below, the Board has granted the Veteran's claims in full, thus the Veteran is not prejudiced by the unavailable records. 

The Veteran and his attorney have not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the October 2017 Board hearing, the Veteran withdrew his appeal with regard to the issue of service connection for a right knee disability.  Thus, the Veteran has withdrawn this appeal as to this issue; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


II.  Service connection

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Moreover, the fact that the claimed cause of the Veteran's disability is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) rules in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

In relevant part, 38 U.S.C. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
A. Right shoulder disability

The Veteran served in Iraq from February 2004 to December 2004 and from April 2009 to January 2010.

The Veteran contends that he injured his right shoulder during his second period of service.  Specifically, he asserts that during his 2009 tour in Iraq, he experienced right shoulder pain as a result of wearing 50-75 pounds vest on unleveled terrain and having to put on and remove the vest close to ten to twelve times a day.  He explained that he did not seek treatment because he was concerned with other things while on high alert in Iraq. 

A January 2009 pre-deployment and January 2010 post-deployment assessments reflect the Veteran did not report any right shoulder pain.  

An October 2010 MRI revealed a right shoulder tear. 

A January 2011 VA treatment record reflects the Veteran reported right shoulder pain since 2009 and an MRI revealed significant tendonitis.  

An independent medical opinion (IME) was obtained in December 2011 to determine the nature and his right shoulder disability.  The examiner opined that the Veteran's right shoulder rotator cuff tear was less likely than not due to his service because the Veteran did not have any right shoulder complaints during service. 

A June 2013 private opinion notes the Veteran was deployed in Iraq in 2009 and carried a 50 pounds vest and pack.  The Veteran reported that as he put the vest on repeatedly, he began to have right shoulder pain and it persisted throughout the deployment.  Eventually, he had an MRI, which revealed a small tear and he had surgery in October of 2011.  The operating surgeon stated in some of his progress notes that he looked like he had previously dislocated his shoulder and based on that statement, his claim for this shoulder problem has been denied by the VA.  He had no treatment for his shoulder before deployment and has only had treatment since deployment.  The physician opined  that the Veteran did not have any problems with the right shoulder before deployment and the statement by the operating surgeon is irrelevant as it was based on the Veteran's statement that he had dislocated his right shoulder in the past and this the statement was sheer speculation.  He further opined his current complaints are a direct result of his military service since he developed these symptoms while on deployment and as a result of using his pack and thus it is as likely as not his current right shoulder complaints are a result of his military service.

In addressing the question of in-service injury, the Board notes that the Veteran's DD Form 214 references his specialty as a "cannon crewmember" in the Army.  The Veteran's DD-214 also confirms that he served in a "designated imminent danger pay area" from April 2009 to January 2010, indicative of service in combat in Iraq.  Additionally, the Veteran testified during his Board hearing that he came under enemy fire in Iraq and was exposed to IEDs as a mine roller.  Id.  Here, although the Veteran was not awarded a specific decoration indicating combat participation, in light of the above, the Board finds that the Veteran was engaged in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  This entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves, 682 F.3d at 998 (quoting 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d)).  As such, the Board finds that the Veteran suffered a right shoulder injury in service. The Veteran has thus met the in-service injury requirement.  The Board further notes the Veteran is competent to report the symptoms of a shoulder injury on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  

Although the Veteran did not report any symptoms during service, under combat conditions, the Board finds it reasonable that he did not seek treatment shortly thereafter.  Reeves, 682 F.3d at 999 (citing H. R. Rep. No. 1157, at 3 (1941) (noting that Congress enacted the predecessor statute to section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service, that in many instances, medical records do not survive combat conditions, and that due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).  

Regarding nexus, the Board acknowledges that the IME opinion of record is negative.  The opinion is inadequate, however, because the examiner failed to provide rationale or any meaningful analysis in providing a negative opinion and did not address the Veteran's contentions as to continuity of symptoms since service.  Further, the June 2013 private opinion was based upon an examination of the Veteran and a review of his medical records and reported history, and it is accompanied by a specific rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Given the above, as well as the competent, consistent, and credible statements of the Veteran that he experienced right shoulder symptoms in and since service, the evidence reflects that the Veteran's right shoulder tendonitis and rotator cuff tear is related to active military service.  Accordingly, entitlement to service connection for right shoulder tendonitis and rotator cuff tear is warranted.

B.  Obstructive sleep apnea

The Board notes that the January 2010 post-deployment assessment reflects the Veteran reported still being bothered by breathing problems.  Although there was no specific treatment for obstructive sleep apnea, there is competent lay evidence of manifestations of symptoms related to this disorder during and since service.  The Veteran testified that he started experiencing sleep apnea manifested as sore throat, snoring, headaches, and being more tired.  He reported he noticed the symptoms sometime in 2009 during his deployment.  He reported he was deployed, so he was concerned with other things and did not seek treatment at that time.  He indicated that he did not report sleep problems at his separation because he did not remember reading it.  An October 2015statement from an Army Veteran who deployed with the Veteran in 2009 indicates the Veteran appeared to have sleeping difficulty while sleeping and sounded as if he was choking at times.  He indicated the Veteran woke up with sore throats and headaches.  The Veteran's spouse also indicated the Veteran had sleep problems, to include trouble breathing and snoring after return from his deployment. 

A June 2011 VA treatment record reflects an assessment of possible sleep apnea and a sleep study was pending.  

An October 2013 sleep study reflects a diagnosis of severe obstructive sleep apnea.  

As detailed and found above, the Veteran was found to be engaged in combat, thus, the Veteran may use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves, 682 F.3d at 998 (quoting 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran has thus met the in-service injury requirement, given that the Veteran reported breathing difficulties in service and he had symptoms during and since service consistent with obstructive sleep apnea, as noted in the June 2011 VA treatment record and confirmed by the sleep study in October 2013.  The Board further notes the Veteran is competent to report the symptoms of breathing problems on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).

Here, there is no medical nexus opinion, however, the fact that the claimed cause of the Veteran's obstructive sleep apnea disability, i.e., is established by his statements, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  The evidence demonstrates that during the Veteran's active military service, he complained of breathing difficulties following his deployment to Iraq.  Although the Veteran did not seek specific treatment for his symptoms, the Board finds it reasonable that he did not seek treatment during his service while in Iraq.  See id. (citing H. R. Rep. No. 1157, at 3 (1941)). Furthermore, the Veteran's statements regarding his breathing symptoms and its onset have remained consistent throughout the pendency of his appeal.  Finally, his lay statements, as well as his fellow soldier, both combat Veterans, as well as his spouse's statements indicating a relationship between his current obstructive sleep apnea and the breathing difficulties while sleeping suffered in combat via continuity of symptoms, is of probative value.  The Veteran was assessed with possible sleep apnea in the June 2011 VA treatment record, just a little over a year after separation from service, and confirmed by a sleep study in October 2013.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Back disability

The Veteran contends that his pre-existing back disability was aggravated during his final period of service in 2009 while in Iraq.  Specifically, he asserts that his back pain worsened as a result of wearing 50-75 pounds vest on unleveled terrain and having to put on and remove the vest close to ten to twelve times a day.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  The term "noted," in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation").

In the January 2009 pre-deployment assessment, the Veteran reported back pain and a magnetic resonance imaging (MRI) scan at that time revealed degenerative disc disease.  As the Veteran's DDD of the lumbar spine was noted upon entry into his third period of service, the presumption of soundness is not for application and the only means by which direct service connection may be established is by showing it was permanently worsened beyond the natural progression during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  The Board additionally notes that the Veteran indicated that he did not have any back problems during his first two periods of service, but that his back problems started after his second period of service and that his back pain worsened after his tour in Iraq in 2009. 

As for whether the Veteran's pre-existing back disability was aggravated by service, the evidence indicates that his back pain was symptomatic in service.  Service treatment records include a January 2010 post-deployment assessment which reflects the Veteran complained of chronic lower back pain with numbness on the right and radiating pain down the left leg.  An MRI at that time revealed degenerative spurring at T11-L1 and L4 and L5 and an old trauma at T11 -L1 could not be excluded.  There was narrowing of disc space at L5-S1.  There were annular disc bulges and a superimposed annular tear in the right paracentral region.  The impression was mild, multilevel disc and facet disease.  

An October 2010 MRI revealed asymmetric disc bulging and right paramedian disc protrusion with annular tear L5-S1 with mild right nerve root impingement within the lateral recess.  Annular tear without disc extrusion.

In an August 2013 private medical opinion, the physician noted the Veteran had DDD sometime in 2008 and that his pain became progressive and he had another MRI in 2010, which revealed bulging disc and he developed radiation of symptoms down the left leg, consisting of pain and right leg numbness.  The physician opined it is as likely as not that his back difficulties were aggravated by his military service due to his pre-existing degenerative disc disease based on the MRI in 2009, as evidenced by the second MRI which showed bulging disc impinging on a nerve root in 2010. 

The December 2010 VA examination notes the Veteran had a lumbar strain and that subjective factors included chronic back pain since deployment and that the Veteran reported an MRI revealed a herniated disc.  The examiner indicated that the MRI was not available for review.  

The December 2011 independent medical opinion (IME) indicated the Veteran's current diagnosed lumbar disc disease is less likely as not related to treatment in the service.  The rationale is that this symptoms of lower back pain was reported on active duty and the Veteran had documented arthritis of the lower back prior to his last active duty period and after the one prior to that, indicating an onset between his active duty period (Consult report 1/16/09 for arthritis in the lumbar spine).

The August 2013 private opinion was based upon an examination of the Veteran and a review of his medical records and reported history, and it is accompanied by a specific rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Given the above, as well as the competent, consistent, and credible statements of the Veteran's statement regarding worsening of the back condition during service and continued symptoms thereafter, the Board finds that there was an increase in back disability during service and the presumption of aggravation is therefore for application and was not rebutted by clear and unmistakable evidence that the increase was due to the natural progress of the disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  In connection, neither the December 2010 and December 2011 opinions addressed whether the Veteran's pre-existing back disability was aggravated by his service.  

In light of this evidence and resolving reasonable doubt in the Veteran's favor, service connection is granted for the currently diagnosed degenerative disc disease and disc bulges of the thoracolumbar spine on an aggravation basis.

II. Initial rating for PTSD

The Veteran contends that his PTSD should be rated higher than current ratings assigned. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is in receipt of an initial 10 percent rating prior to July 24, 2017, and a 50 percent rating from that date for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A December 2010 VA treatment record reflects the Veteran reported anger issues, irritability, temper outbursts, and flashbacks when driving down the road.
He reported issues related to disturbed sleep, mainly related to pain and he denied any nightmares or night sweats.  He reported flashbacks if he sees road litter, he "tenses up physically to the point where it hurts" and says he is expecting "something to explode," which the clinician described as anticipatory anxiety.  He described his mood as "pretty good" and denied any suicidal or homicidal ideations.  

A February 2011 VA examination report reflects the Veteran symptoms included: moderate intrusive recollections of his war traumas at least twice a week, moderate flashbacks about twice per week, moderate nightmares five times since returning from the war zone.  He avoids people, feelings, conversations, activities, and places that arouse recollections of war trauma at least three to four times weekly.  He feels detached from others since serving in Iraq.  His wife tells him that he is unable to have loving feelings.  He has difficulty falling asleep due to pain and visions of things that happened.  He has irritability about 60 percent of the time since serving in Iraq.  He has anger outbursts about 15 times per month.  He reported having difficulty concentrating every day.  He was hypervigilant every day.  He has exaggerated startle response whenever he hears a loud, unexpected noise.  He was irritable with anger outbursts toward family, avoids discussing his war experiences, and is overly-concerned with safety.  He reported that his irritability puts a strain on their marriage.  

He reported he worked in upholstery for 14 years, landscaping for 18 months, and broadband technician for 8 months.  He reported he was beginning a new job (part-time) working as a handyman at a camp for blind children.  The examiner opined that he is able to perform sedentary or physical jobs (physical health permitting).  He is stable in relationships, on the job, and in the National Guard (where he is a Non-commissioned Officer).

The examiner concluded that the Veteran has occasional nightmares, difficulty falling asleep, and irritability that are transient or mild.  His symptoms would interfere with his work performance only during periods of significant stress.  She further indicated his symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant distress.  The examiner noted his symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  

2010, 2011, and 2012 lay statements from the Veteran's spouse reflect the Veteran avoids crowed places, has strained communication, reclusive and distant from the family, difficult to live with, has very few friends, becomes overwhelmed, and loses it, always on guard, and she indicated she was afraid of him at times.  She also indicated that family activities are prevented and that the grandchildren cannot play around him because the Veteran cannot handle the noise.  

A February 2011 VA treatment record reflects the Veteran reported he had to quit his job since last visit due to physical disability with shoulder injury/pain.  He had not been able to do things with his son like he would like, which has been emotionally trying for him.  He stated he thinks that he has noticed some improvement in his mood since starting the venlafaxine SA with decreased irritability and less abrupt and temperamental with his family.  He reported his mood was "pretty good" today.  He denied any suicidal and homicidal ideations.  He denied any psychotic symptoms on exam.  His sleeping was "OK," waking mainly due to back pain and he denied any recent nightmares. Energy level was adequate for activities of daily living in general.

A June 2011 VA treatment record notes the Veteran was doing "so-so."  He stated he had been having some issues for the past 5-6 weeks that sounds to be a motivation and social isolation/withdrawal and he does not even want to be around his grandchildren- also other family are living with him in his house now.  He stated his wife stated she wants "the old" him back.  He reported that he had to quit his full-time job because he could not "physically do it" and wife was working overtime to meet the bills.  His mood at this time was "ok" and he did not endorse that he is depressed.  He reported problems with irritability if he is around people.  He denied any suicidal or homicidal ideations and admitted to "a little hopelessness."  There was no history of any suicide attempts.

He indicated  occasionally having illusory visions out of the corner of his eye.  He reported he was not sleeping well, but relates it directly to his pain.  The Veteran was described as pleasant and cooperative, and mental status examination was normal.  The Veteran's prescription dosage was increased.   

A July 2011 VA treatment record notes the Veteran appeared anxious and reported feeling worried.  He was unable to do Charter work due to not being able to crawl or carry ladders.  He was working part-time as a handy man at a camp.  He expressed stress over financial affairs.  He reported he avoided family and civilian friends because they do not understand him and he feels judged.  He denied suicidal ideations and indicated he was reconnecting with his church and that he would never do that. 

A November 2011 VA treatment record notes the Veteran had been having some issues with self-doubt.  He had been struggling with financial issues due to having shoulder surgery and disability issues.  He was not working at all at that time and had significant self-esteem issues.  His mood at this time was bleak.  He reported some problems with motivation.

A March 2012 VA examination report notes the Veteran's PTSD caused occasional interference with concentration due to triggered PTSD memories and hypervigilance, though he reported little or no impact on his current job, and occasional irritability toward his wife and family.  The examiner also indicated the Veteran has an adjustment disorder unspecified- work inhibition because of (now) service-connected physical problems leading to underemployment with related self-esteem issue need to change occupation because of physical problems sleep disorder because of pain from the problems.  Mental status examination was normal.  He had mild memory loss, such as forgetting names, directions, or recent events.  The Veteran denied suicidal and homicidal ideations. 
The Veteran reported that he worked part-time because of his injuries, twelve hours a week in maintenance at a blind kid camp and because of his shoulder, he had to quit his other job involving tailing cable.  

The examiner indicated the Veteran's symptoms of suspiciousness and chronic sleep impairment resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner opined that the Veteran continues to meets DSM IV criteria for anxiety disorder nos, previously diagnosed a serviced connected PTSD.  The diagnosis of non-service-connected adjustment disorder is independently responsible for significant impairment in psychosocial adjustment and quality of life beyond his posttraumatic tress related disorder symptoms and impairments.  

An April 2013 private mental status examination reflects a diagnosis of PTSD.  The Veteran's reported problems in his marriage due to his temper.  He reported that he completed high school and attended college and planned on completing college in 2016.  The patient stated he did upholstery work for 14 years and other various kinds of labor and was working at Advance Auto Parts about 20-25 hours per week.  He was working there part-time jobs and going to school full-time.  He stated that there had been some issues on the job with co-workers and he had left jobs because of emotional factors and there is some PTSD impairment of employment.  He stated the date of onset of PTSD impairment was about 2010.  

Mental status examination was normal.  He stated his usual mood is really depressed.  He reported mood swings, emotional lability, angry, and lashing out.  He reported the onset of depression in 2011.  He described the feeling as hopeless.  He denied any suicidal ideation and reported below energy level and draining fatigue about once a month.  He denied any mania or hypomania.  He denied any agitation and psychomotor pressure and reports anxiety began in 2010, which the psychologist determined was PTSD related anxiety.  He denied any unusual fears or phobias.  He reported some anger problems.

He denied any obsessions, compulsions, paranoid ideas, or hallucinations.  He denied any feelings of thought reading or thought insertion.  He admitted to disturbing impulses, but would not amplify on this any further.  He denied any feelings of supernatural forces or influences.  His interpersonal relationships were marked in the past by friendly outgoing nature and he stated this changed in 2010 in Iraq and he is more touchy and suspicious.  He was well oriented as to time, place, and person.  He complained of memory difficulties and upon further inquiry forgets names, addresses, and phone numbers, misplaces things, drives by destinations at times, and forgets how to do familiar tasks.  The Veteran stated he loses track of the content of TV programs and will lose time during the day up to 30 minutes at a time, which is probably related to difficulties with concentration and thinking due to PTSD and depression.

Associations are relevant and the stream of thought was normal.  Sleep patterns were marked by frequent initial insomnia with intermediate and early awakening.  The psychologist noted that PTSD and associated depression.  His marriage was maintained with some difficulty.  He also had moderate interpersonal difficulty on the job and utilizing the PTSD general rating formula, he would show such impairments as decrease in work efficiency, although he generally functions satisfactorily, he would display depressed mood, anxiety, suspiciousness, sleep impairment, memory loss, disturbances of motivation and mood, some problems in establishing and maintaining effective work and social relationships and impairment of short and long term memory.  Therefore, it is clear that his impairments are in excess of his current 10 percent rating.  

A March 2014 VA treatment records reflect the Veteran reported a history of PTSD symptoms, including significant re-experiencing, arousal, and avoidance symptoms.  He reported intrusive thoughts/images daily and nightmares 2-3 time a month.  He often feels jumpy, restless, and anxious.  He reported significant difficulty with irritability and anger outbursts that occur several times a week.  He has difficulty sleeping.  He feels hyper-vigilant, particularly when driving and in public or crowded settings.  He feels anxious when reminded of his combat experiences.  He avoids grocery stores, Wal-Mart, and other crowded areas.  He often feels disconnected from others and is not as interested in things he used to enjoy.  He sometimes blames himself and feels guilt for events he experienced in combat and wonders if there are things he could have done to prevent them.  He noted changed cognitions in his beliefs about himself, the world, and others. He described his mood most days as "blah" and sometimes feels depressed for a few days at a time.  He has experienced disruption in his relationships, particularly with this wife, mostly due to irritability and anger outbursts.  The Veteran reported noticing these symptoms soon after his first deployment in 2009, but stated they became significant after his second deployment in 2010.  They have largely stayed the same or worsened over time.  

The Veteran reported a positive family history.  He described his home environment as supportive.  He has one sister.  He currently has positive relationships with his family.  He denied any family history of mental illness.  He endorsed recent marital distress related to his anger difficulties, but believes the relationship is improving.  He has few friends, stating he feels disconnected from them and does not spend time with many people outside his family.  He attends church regularly with his family.  He was performing well academically with a 3.0 GPA.  Given his current performance on testing, his lack of any prior history of cognitive difficulties or learning problems, as well as the onset and course of his symptoms, it is most likely his memory and concentration difficulties are better explained by his Post-traumatic Stress Disorder than a separate learning or cognitive disorder.  The fact that the difficulties seem to be particularly present in math courses are likely related to the fact that these courses may be more challenging and/or require a different set of cognitive skills that are more greatly impacted his PTSD symptoms. 

The remainder of the 2014 VA treatment records reflects the Veteran reported feeling irritable, social isolation, and feeling down due to financial issues.  He reported memory issues, and he reported that between work, school, church, and family life, he had been feeling worse.  He reported that he was working part-time nights and weekends due to being in school full-time.  They offered him a new position, but he did not pay what they had promised.  He reported that he was not being able to attend church on a regular basis because he was working on weekends, which caused stress in the marriage.  He also reported that his wife was being diagnosed with autoimmune disease and had to take a pay cut -causing a lot of financial stress.  He reported that he feels like Effexor had stopped working and had been on venlafaxine 150 mg bid for the past 2 years.  He reported feeling depressed with passive suicidal thoughts with no active plans.  The Veteran reported memory problems secondary to PTSD, which was affecting his school work.  He also struggled with chronic pain.  He denied any current suicidal ideations.

Mental status examinations were normal.  The Veteran was able to care for others, express emotions, maintain activities of daily living, has supportive family and/or friends, and available spiritual support. 

A July 2017 VA treatment record reflects the Veteran was on Prozac 40 mg per day and had been doing well on it up until recently.  He reported that he had not been feeling well lately and he feels like he I got used to Prozac.  He reported that he had been feeling anxious and irritable easily.  He explained he and his wife are very religious and they like to go to church, but lately he had not been going to church.  He was having a difficult time being around people.  He reported that he changed his job and got another job doing upholstery work.  He reported that he took a pay cut to take this job, as it is less stressful.

He reported fair sleep at night.  He denied any lack of energy or motivation during the day and denied any recent nightmares.  His main complaint was anxiety, irritability, and difficulty being around people.  The clinician suggested increasing Prozac to 60 mg per day to help with above symptoms.  He denied any suicidal or homicidal ideations.

An August 2017 VA examination report reflects the Veteran experienced depressed mood, anxiety, suspiciousness, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also indicated the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran reported he was living with his second wife of 12 years and describes the relationship as good.  He has a son who has high functioning autism and he does not have a relationship with him.  The child lived with them for a time and the Veteran did not like some of his behaviors and had him leave.  He reported social impairment due to increased arousal.  He indicated that he works at an upholstery company and does well.  He was capable of performing ADLs and does these routinely.

During the October 2017 Board hearing, the Veteran reported that he had suicidal thoughts in 2013 and 2014, memory problems, irritability, and anger, difficulty with focus and school, social isolation, medication adjustments, anxiety, startled responses to loud noises, avoidance of crowds, and he stopped going out with friends and socializing.  After service, he worked as a cable installer and he had difficulty with the job due to his memory and remembering how to do the meters or do multiple tasks.  He started at 20 mg of Zoloft and then increased to 60 mg.  He reported frequent panic attacks when he sees trash on the roads as he is reminded of his service as a mine roller.  He reported depression, lack of motivation, no social life, and suicidal thoughts.  The Veteran reported that he was working in upholstery for the past twenty-four years.  The Veteran's wife stated that the Veteran was irritable and that the Veteran may not have expressed the severity of his symptoms to clinicians.  

At the outset, the Board notes that the March 2012 VA examiner indicated the Veteran no longer met the criteria for PTSD, however, the March 2013 private psychologist and August 2017 VA examiner concluded that his symptoms did, in fact, meet the criteria for PTSD.  

For the following reasons, a rating of 70 percent, but no higher, is warranted throughout the appeal period.  The evidence reflects that the Veteran reported being with his wife for many years, has relationships with his family, however, he has a limited number of friends and he avoided socializing with people and engaged in isolating behavior.  He also indicated that he has difficulty with civilians because they do not understand him.  He expressed irritability and angry outbursts.  Regarding the occupational impact from the Veteran's PTSD, the evidence reflects he cannot handle stressful situations and would have difficulty interacting with others.  The Veteran has also indicated in his lay statements that he left previous jobs because of problems with coworkers and PTSD symptoms. 

Although the February 2011 and March 2012 VA examiners concluded the Veteran's symptoms were consistent with a 10 percent rating, the February 2011 examiner noted his symptoms would interfere with his work performance during periods of significant stress and she further indicated his symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning, which implicates a difficulty in adapting to stressful circumstances, a symptom listed in the criteria for a 70 percent rating.  In addition, the August 2013 private psychologist and August 2017 examiners concluded the Veteran's symptoms were consistent a 30 percent rating; however, and the August 2017 examiner indicated the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning and also did not address the reports of suicidal ideations, which is listed in the criteria for a 70 percent rating.  See also Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Thus, the Board finds that the evidence of record supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: suicidal ideations, obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.  

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of an initial 70 percent is warranted for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Moreover, the Veteran stated in the VA examinations that despite having problems with his wife, he has relationships with his family members, has some friends, enjoys some leisure activities, and is involved in church.  

Regarding the Veteran's occupational history, the Veteran indicated that he had to leave jobs because of his PTSD symptoms and that he currently works in a upholstery because it provides a stress-free work environment, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating, and the Veteran has reported that he has social relationships.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself as he indicated no intent to do so, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  

Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 


ORDER

The appeal concerning entitlement to service connection for a right knee disability is dismissed.

Entitlement to service connection for a right shoulder tendonitis and rotator cuff tear is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for back disability on an aggravation basis is granted.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Finally, the issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice, 22 Vet. App. 447.

As detailed above, the Veteran indicated that he had to quit various jobs due to his PTSD and that his now service-connected disabilities, to include right shoulder and back disabilities prevent him from working full-time positions.  Thus, there is some evidence of an inability to maintain gainful employment due to his service connected disabilities, but it is unclear whether the Veteran has more than "marginal employment" as defined in 38 C.F.R. § 4.16(a) at any time during the appeal period.  A remand is, therefore, warranted for the AOJ to consider this issue in the first instance.

As the matter is being remanded, any updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the remaining issues are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  After undertaking any appropriate development, to include providing the Veteran with the TDIU application form (VA Form 21-8940), adjudicate the claim for a TDIU. 

3.  After completing the above, and any other development deemed necessary, adjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


